Citation Nr: 1232567	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  09-26 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating for maxillary sinusitis with allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION


The Veteran served on active duty from October 1999 to October 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claim can be reached.  

The Veteran was last afforded a VA examination to assess his service-connected maxillary sinusitis with allergic rhinitis in March 2008, more than four years ago.  The VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993); see also Robinette v. Brown, 8 Vet. App. 69 (1995); Snuffer v. Gober, 10 Vet. App. 400 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and the veteran's contention that the pertinent disability had increased in severity).  In addition to the fact that the Veteran's last VA examination is unduly remote, the Veteran has indicated that his service-connected maxillary sinusitis with allergic rhinitis is manifested by incapacitating episodes requiring him to miss work.  Moreover, the Veteran's VA treatment reports reflect complaints and treatment related to his sinuses in April 2009 and September 2009, indicating that his condition has changed.  Because there may have been a significant change in the Veteran's condition, the claim must be remanded for a new VA examination. 

VA outpatient treatment reports in paper form dated from February 2008 through May 2008 reflect that the Veteran established care at VA in February 2008.  VA treatment records in paper form dated from April 2009 to November 2009 were also associated with the claims file and, as noted, reflect complaints related to the Veteran's service-connected sinusitis.  Also, associated with the Veteran's virtual VA claims file are VA outpatient treatment reports dated from December 2010 to January 2012 and from April 2012 to June 2012.  It is unclear whether any VA records dated from May 2008 to April 2009, from November 2009 to December 2010, from January 2012 to April 2012, and since June 2012 are in existence.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain any VA records dated from May 2008 to April 2009, from November 2009 to December 2010, from January 2012 to April 2012, and since June 2012 should be made and any available records should be associated with the record.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  In addition, the Veteran should be asked to provide or identify any private medical records that are relevant to his claim

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment reports dated from May 2008 to April 2009, from November 2009 to December 2010, from January 2012 to April 2012, and since June 2012.

2.  Request that the Veteran provide or identify any private medical records that are relevant to his claim.  Provided that any necessary authorization forms are provided, VA should attempt to obtain the identified records.  

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected maxillary sinusitis with allergic rhinitis.  The claims folder and a copy of this remand must be provided to the examiner and reviewed as part of the examination.  The examiner must indicate in the examination report that such a review occurred.  The examiner must indicate whether or not the Veteran's service-connected maxillary sinusitis with allergic rhinitis manifests in:  incapacitating episodes of 
sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment and, if so, how many episodes per year; non-incapacitating episodes of sinusitis characterized by headaches, pain and purulent discharge or crusting and, if so, how many per year; the necessity of radical surgery with chronic osteomyelitis; or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  All indicated studies, tests and evaluations deemed necessary by the examiner should be performed.  The rationale for all opinions expressed should be provided in a report.  

4.  Then, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

